443 F.2d 74
Charles Duane ARMSBURY, Defendant and Appellant,v.UNITED STATES of America, Appellee.
No. 26732.
United States Court of Appeals, Ninth Circuit.
April 16, 1971.

William T. Waller (argued), of Lowenstein, Waller & Brown, Portland, Or., for defendant-appellant.
Jack C. Wong (argued), Charles H. Turner, Asst. U.S. Attys., Sidney I. Lezak, U.S. Atty., Portland, Or., for appellee.
Before CHAMBERS and BARNES, Circuit Judges, and THOMPSON, District judge.
PER CURIAM:


1
The judgment of conviction on two counts for violation of 26 U.S.C 5861(c) and 26 U.S.C. 5861(d), gun control sections, is affirmed.


2
Appellant's main points are answered by United States v. Freed, 401 U.S. 601, 91 S.Ct. 1112, 28 L.Ed.2d 356, decided April 5, 1971; Sipes v. United States, 8 Cir., 321 F.2d 174; United States v. Miller, 307 U.S. 174, 59 S.Ct. 816, 83 L.Ed. 1206; United States v. Kim, 9 Cir., 430 F.2d 58.  See also United States v. Crow, 9 Cir., 439 F.2d 1193, decided March 24, 1971.


3
We cannot accept the contention that trial counsel was incompetent.


4
In the context of the case, we find no error in permitting the police officer to testify in his Marine uniform.


5
There was so much evidence of guilt that we believe the admission into evidence of Armbury's own statement that he was a 'revolutionary' was harmless, assuming there was error.  We do not hold it was error.


6
The motion for bail is denied.